DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is in response to the reply received on 30 November 2021. Claims 1-16 and 18-21 are pending. 
Response to Remarks
The amendments and remarks received in the reply have been considered. 
The argument that US 2020/0014322 A1 (Kondo) does not disclose every limitation recited by amended independent claims 1, 9, and 15 is persuasive and the rejection of claims 1-16 and 18-20 under 35 U.S.C. 102 is withdrawn. 
Allowable Subject Matter
Claims 1-16 and 18-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or reasonably suggest every limitation recited by independent claims 1, 9, and 15. Claims 2-8, 10-14, 16, and 18-21 are allowable at least for their dependence on claims 1, 9, or 15. 
The closest known prior art, US 2020/0014322 A1 (Kondo), discloses a bicycle having one or more electric components that are configured or operated based on the identity of the bicycle rider. 
Any comments considered necessary must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TODD MELTON/Primary Examiner, Art Unit 3669